 
Exhibit 10.4
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”) is dated as of April 22, 2010 by and
among Silver Pearl Enterprises, Inc., a Nevada corporation, (the “Company”), and
Delight Reward Limited, a British Virgin Islands corporation (the “Affiliate”).
 
WHEREAS, the Company intends to consummate a private placement transaction with
certain accredited investors and/or qualified institutional buyers (the
“Purchasers”), whereby the Company will issue units (the “Units”), each
consisting of (i) nine shares of the Company’s 6% Series A Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Shares”), convertible into
nine shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), (ii) one share of Common Stock and (iii) a Series A Warrant
(the “Series A Warrant”) and Series B Warrant (the “Series B Warrant” and,
together with the Series A Warrant, the “Warrants”), with each of the Warrants
exercisable to purchase the number of shares of Common Stock equal to ten
percent (10%) of the aggregate number of shares of Common Stock underlying the
Units and underlying the Preferred Shares purchased by each Purchaser (the
“Financing Transaction”);
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Purchasers, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”); and
 
WHEREAS, in order to induce the Company and the Purchasers to enter into the
Financing Transaction, the Affiliates have agreed not to sell any shares of the
Company’s Common Stock that the Affiliates presently own on the date hereof, or
may acquire on or after the date hereof, except in accordance with the terms and
conditions set forth herein (collectively, the “Lock-Up Shares”). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1. Restriction on Transfer; Term.
 
(a) The Affiliates hereby agree not to offer, sell, contract to sell, assign,
transfer, hypothecate, gift, pledge or grant a security interest in, or
otherwise dispose of, or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise, directly or indirectly) (each, a “Transfer”), any of the Lock-Up
Shares until a date that is six (6) months following the date that the
Registration Statement (as defined in the Registration Rights Agreement) is
declared effective by the Commission (the “Lock-Up Period”).  The Affiliates
further agree that, during the twelve (12) months immediately following the
Lock-Up Period, any Affiliate shall not Transfer more than one-twelfth (1/12) of
such Affiliate’s total holdings of Common Stock as of the date hereof during any
one (1) calendar month.  Notwithstanding the foregoing, an Affiliate shall be
permitted to engage in a Transfer in a private sale of the Lock-Up Shares,
provided that such transferee agrees in writing to be bound by and subject to
the terms of this Agreement.
 
 
1

--------------------------------------------------------------------------------


 
(b) Notwithstanding the foregoing, the restrictions set forth in Section 1(a)
above shall not apply to (A) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Purchasers
holding a majority of the Preferred Shares outstanding at such time, (iv)
effected pursuant to any exchange of “underwater” options with the Company or
(v) to an affiliate or to any wholly owned subsidiary of the Affiliate provided
that such affiliate or subsidiary agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, or (B) the acquisition or exercise of any
stock option issued pursuant to the Company’s stock option plans, including any
exercise effected by the delivery of Common Stock of the Company held by the
undersigned.  For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
None of the restrictions set forth in this Agreement shall apply to Common Stock
acquired in open market transactions.
 
2. Ownership.  During the Lock-Up Period, the Affiliates shall retain all rights
of ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends that may be declared in respect thereof,
except as otherwise provided in the Securities Escrow Agreement with respect to
the Escrow Shares (as defined in the Securities Escrow Agreement) whereby any
benefits, rights, title or otherwise may be transferred to and inure to the
benefit of the Purchasers.
 
3. Company and Transfer Agent.  The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the Common Stock if such transfer would constitute a violation or
breach of this Agreement, the Securities Escrow Agreement and/or the Securities
Purchase Agreement.
 
4. Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
2

--------------------------------------------------------------------------------


 
 
 
If to the Company:


Silver Pearl Enterprises, Inc.
c/o Keyuan Plastics Co., Ltd.
Qingshi Industrial Park
Ninbo Economic & Technological Development Zone
Ningbo, Zhejiang Province, P.R. China 315803
Attention: Chief Executive Officer
Telephone No.: (86) 574-8623-2955
Facsimile No.: (86) 574-8623-2616


with copies (which copies shall not constitute notice to the Company) to: 


 Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attn.: Eric M. Stein, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188


If to Affiliate,


Delight Reward Limited
c/o Keyuan Plastics Co., Ltd.
Qingshi Industrial Park
Ninbo Economic & Technological Development Zone
Ningbo, Zhejiang Province, P.R. China 315803
Attention: Chief Executive Officer
Telephone No.: (86) 574-8623-2955
Facsimile No.: (86) 574-8623-2616




or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
5. Amendment.  This Agreement may not be modified, changed, supplemented,
amended or terminated, nor may any obligations hereunder be waived, except by
written instrument signed by each of the parties hereto and the holders of a
majority of the Preferred Shares outstanding at such time.
 
 
3

--------------------------------------------------------------------------------


 
6. Entire Agreement.  This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.
 
7. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
8. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
9. Severability.  The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
10. Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by the Affiliate hereto without the prior written
consent of the Company. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
11. Headings.  The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
 
4

--------------------------------------------------------------------------------


 
 
 
12. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
[SIGNATURE PAGE TO LOCK-UP AGREEMENT]
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 



 
SILVER PEARL ENTERPRISES, INC.
 
By:   /s/ Chunfeng Tao                                      
         Name: Chunfeng Tao
         Title:  Chief Executive Officer
 
 
 
AFFILIATE:
 
 
Delight Reward Limited
 
By:   /s/ Chunfeng Tao                                          
         Name: Chunfeng Tao
 
   







 
6

--------------------------------------------------------------------------------